Title: To Thomas Jefferson from Joseph Carrington Cabell, 3 February 1826
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


Dear Sir,
Richmond
3 Feb. 1826.
Your intended application to the Legislature has excited much discussion in private circles in Richmond. Your Grandson will doubtless give you a full account of passing occurrences. A second conference was held at Mr Baker’s last evening, at which were four of the Judges of the Court of Appeals, & several members of the Legislature. Finding considerable opposition in some of your political friends to the Lottery, & feeling mortified myself that the state should stop short at so limited a measure, I suggested the idea of a loan of $80,000, free of Interest from the state, during the remainder of your life. On consultation, our friends decided that it would be impracticable. At the conference of last evening, it was unanimously decided to bring forward & support the Lottery. I hear there will be considerable opposition: but I hope it is exaggerated. I do not think that delay would be injurious, as in every case, I have found the first impression the worst. Would to God, that I had the power to raise the mind of the Legislature to a just conception of its duties on the present occasion. Knowing so well as I do, how much you have done for us, I have some idea of what we ought to do for you. Mr Garland has started a project of dispersing our College funds over the 24 senatorial districts. It will have many advocates. I hope however it may be rejected or amended. We had better lose the $25,000 for the University, than waste all our College funds on an improper system.I am, dear sir, very truly yoursJos: C: Cabell